DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pineda (US Patent No. 5,347,768).
For claim 1, Pineda discloses a roofing system, comprising: a roof deck; a plurality of first elements positioned along the roof deck; a fabric positioned over the roof deck and the plurality of first elements; a plurality of second elements configured for securing the fabric to the plurality of first elements without piercing the fabric; and at least one fastener inserted through the first and second elements, the roof deck, the fabric and so as to couple the first and second elements together; wherein the fabric is captured and held against the roof deck by the first and second elements.
For claim 2, Pineda discloses that each of the plurality of first elements comprises a base and each of the plurality of second elements comprises a cover plate adapted to seat upon the base, with the fabric positioned therebetween.
For claim 6, Pineda discloses that the fabric comprises a plastic mesh/net, the fabric having a plurality of open areas configured to enable at least partial penetration of a liquid roof coating.
For claim 11, Pineda discloses that the roof deck comprises a plurality of panels (fig. 2, 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pineda (US Patent No. 5,347,768) in view of Freeman (US2014/0260036).
For claim 10, Pineda does not disclose a liquid applied roof coating applied over the fabric, wherein the liquid applied roof coating at least partially penetrates the fabric to form a liquid applied roof.
Freeman discloses a roofing system with a fabric layer (fig. 6, 80) and the obviousness of coating the fabric with an applied roof coating over the fabric, where the liquid applied roof coating will penetrate the fabric to form a liquid applied roof [0018].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to apply a liquid applied roof coating to the roof system of Pineda as made obvious by Freeman to make the roof system waterproof.
For claim 12, Pineda discloses a method, comprising: positioning a plurality of first elements at spaced locations along a roof deck: placing a fabric over the plurality of first elements and the roof deck; wherein the fabric includes a plurality of open areas defined therealong; positioning a plurality of second elements over the plurality of first elements, with at least one fastener extending through each of the first and second elements and into the roof deck; wherein the fabric is captured and held against the roof deck between the first and second elements.
Pineda does not disclose a liquid applied roof coating applied over the fabric, wherein the liquid applied roof coating at least partially penetrates the fabric to form a liquid applied roof.
Freeman discloses a roofing system with a fabric layer (fig. 6, 80) and the obviousness of coating the fabric with an applied roof coating over the fabric, where the liquid applied roof coating will penetrate the fabric to form a liquid applied roof [0018].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to apply a liquid applied roof coating to the roof system of Pineda as made obvious by Freeman to make the roof system waterproof.

Allowable Subject Matter
Claims 3-5, 7-9, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a roofing system comprising a roof deck, first elements positioned along the roof deck, fabric positioned over the roof deck and the first elements, second elements configured to secure the fabric to the first elements without piercing the fabric, at least one fastener inserted through the first and second elements, the roof deck and the fabric so as to couple the first and second elements together, wherein the first elements comprise a base and the second elements comprise a cover plate adapted to seat upon the base, wherein each base comprises at least one stud and plurality of alignment tabs projecting from a surface of the base, and wherein at least one stud and the alignment tabs are configured to extend through open areas of the fabric and the cover plate, with the at least one stud being engaged by one of the fasteners to secure each cover plates to each base.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633